NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Argued October 3, 2019
                               Decided November 12, 2019

                                         Before

                             DIANE P. WOOD, Chief Judge

                             AMY C. BARRETT, Circuit Judge

                             MICHAEL Y. SCUDDER, Circuit Judge

No. 18-3673

PAUL PYTLEWSKI,                                 Appeal from the United States District
     Plaintiff-Appellant,                       Court for the Western District of
                                                Wisconsin.
      v.
                                                No. 17-cv-0810-slc
ANDREW M. SAUL,
Commissioner of Social Security,                Stephen L. Crocker,
    Defendant-Appellee.                         Magistrate Judge.



                                        ORDER
       Paul Pytlewski, now 42, who suffers from mental impairments (anxiety,
depression, and anger issues) and physical impairments (chronic back pain and pain in
his neck and arms), challenged the denial of his application for Social Security disability
benefits and supplemental social security income. An administrative law judge denied
Pytlewski’s application after finding that he lacked sufficient medical evidence that he
was disabled. The district court upheld the ALJ’s decision. On appeal, Pytlewski
principally contends that the ALJ afforded too little weight to his treating physician’s
opinion about his mental impairments. Because the ALJ’s decision was supported by
substantial evidence, we affirm.
No. 18-1629                                                                       Page 2

                                            I
       Pytlewski applied in mid-2015 for Title II disability insurance benefits and
supplemental social security income, alleging a host of mental and physical
impairments. (Because he confines this appeal to only his mental impairments, we focus
mainly on those.) Pytlewski previously worked as a mortgage clerk, auto detailer, tire
builder, and cleaner; his professional activities, however, were derailed by his temper
and anxiety, which he says lost him at least thirty jobs in three years. In May 2015,
Pytlewski ceased working because of his back and neck pain and his inability to deal
with people. Two months later, he began treatment with a mental-health therapist. At
intake, the therapist recorded Pytlewski’s history of anxiety and depression and
diagnosed him with intermittent explosive disorder.

       Upon referral from the Disability Determination Bureau, consultative
psychologist Dr. Steven Benish saw Pytlewski in September 2015 and diagnosed him
with post-traumatic stress disorder, panic disorder, and “some symptoms” of bipolar
disorder. Dr. Benish recounted that the examination was “certainly one of the more
unusual” ones that he had conducted: Pytlewski was “dramatic in presentation,” “acted
in a quite peculiar manner,” “entered without saying a word,” wore dark glasses,
refused to be seen without his girlfriend present, and requested frequent breaks.
Regarding work capacity, Dr. Benish opined that Pytlewski could understand, recall,
and carry out instructions; that his concentration and cognitive pace were average or
slightly limited; that his ability to respond to supervisors or coworkers was moderately
affected; and that he responded to stress with angry outbursts and “agitation.” Dr.
Benish posited that Pytlewski’s unusual behavior, if not “partly explained” by an
unspecified personality disorder, could be attributable to malingering with the intent to
influence the examiner’s opinion.

        Between July 2016 and March 2017, Pytlewski saw psychiatrist Dr. John Whalen
eight times. At an early stage of his care, in September 2016, Dr. Whalen opined that
Pytlewski had a personality disorder (sociopathic traits) and a possible diagnosis of a
bipolar disorder; he stated that Pytlewski’s prognosis was “poor.” He described
Pytlewski as “probably noncompliant” with his medications and noted “some
malingering for benefits from SSI.” Dr. Whalen observed that Pytlewski could function
in a regular, competitive work setting 8 hours per day, 5 days per week for more than 6
months, so long as Pytlewski took his medications. Dr. Whalen described Pytlewski’s
“potential and capacity for work” as “limited only by his motivation to continue a
treatment plan.” He assessed Pytlewski’s functional limitations as “none-mild” in every
category.
No. 18-1629                                                                       Page 3

       Meanwhile, the state-agency psychologists who reviewed Pytlewski’s medical
records found him capable of working. In September 2015, Dr. Susan Donahoo
concluded that Pytlewski could “maintain[] concentration and persistence to complete
workdays and workweeks in performance of simple repetitive tasks,” might have
“some difficulty dealing appropriately w/the general public, supervisor’s [sic] and
coworkers,” and would have “moderate” limitations with workplace stress or adapting
to change. In January 2016, Dr. Russell Phillips found that Pytlewski could “maintain[]
concentration and persistence to complete workdays and workweeks in performance of
simple repetitive tasks”; “maintain attention for two hours at a time and persist at
simple tasks over eight- and forty-hour periods with normal supervision”; and “tolerate
simple changes in routine … and make/carry out simple plans.”

        After the Social Security Administration twice denied benefits, Pytlewski
testified at a hearing before an ALJ in late 2016 that he could no longer work because of
his mental impairments and back and neck pain. He explained that he was being
treated by Dr. Whalen for “Bipolar I, PTSD,” he had trouble “being around others,” and
on about twenty occasions he had become so “frustrated” that he “walk[ed] off the job.”

       Six days after the hearing, in November 2016, Dr. Whalen saw Pytlewski again.
This assessment differed significantly from Dr. Whalen’s assessment of Pytlewski two
months earlier. In September, Dr. Whalen described Pytlewski as having “none-mild”
functional limitations; now, he rated Pytlewski’s functional limitations as “extreme” in
every category. In September, Dr. Whalen opined that Pytlewski could work full-time
in a competitive setting with adherence to a treatment plan; now, he said that Pytlewski
was incapable of tolerating even a “low stress” job and that his level of occupational
and social impairment was “total.” Dr. Whalen also recorded that Pytlewski was
suffering back and neck pain and that he demonstrated some “loose associations” in his
thought process. Dr. Whalen diagnosed Pytlewski with intermittent explosive disorder,
bipolar disorder and multiple learning disabilities.

       At Pytlewski’s request and after receiving additional medical evidence
(including Dr. Whalen’s November 2016 report), the ALJ in May 2017 held a
supplemental hearing with a new vocational expert. Asked what work would be
available to a person of Pytlewski’s age with his experience and limitations, the VE
responded that this person would be restricted to simple, routine, and repetitive tasks;
no fast-paced work; only simple work-related decisions and occasional workplace
changes; and only occasional interaction with the public, coworkers, and supervisors.
This person, the VE continued, would be restricted from performing Pytlewski’s past
No. 18-1629                                                                       Page 4

work, but could perform sedentary, unskilled jobs, such as “addressing clerk,”
“telephone quotation clerk,” “charge-account clerk,” and “inspector of film touch-up.”

       Applying the administration’s five-step analysis, 20 C.F.R. § 404.1520(a)(4), the
ALJ first determined that Pytlewski had not engaged in substantial gainful activity
since his alleged onset date (Step 1). The ALJ next found that although Pytlewski’s
impairments were severe (Step 2), they did not meet or equal a listed impairment (Step
3). The ALJ assigned a residual functional capacity consistent with the hypothetical
claimant described to the VE, (Step 3), and then found Pytlewski unable to perform any
past relevant work (Step 4). Finally, the ALJ concluded that because Pytlewski could
perform jobs existing nationwide in significant numbers, he was not disabled (Step 5).

        For purposes of this appeal, the crucial step was the ALJ’s assessment of
Pytlewski’s RFC, and particularly the ALJ’s decision to give more weight to the state-
agency psychologists’ opinions than to the opinions of either Dr. Benish or Dr. Whalen.
The ALJ assigned “significant weight” to the opinions of state-agency psychologists
Drs. Donahoo and Phillips, finding their assessment “in line” with the RFC limitations
that the VE described and the medical evidence. The ALJ assigned “some weight” to Dr.
Benish’s opinion; his consultative examination was “clouded” by Pytlewski’s “possible
factitious/malingering behaviors,” but his opinion “allowed” for the assessed RFC and
was consistent with the medical evidence.

        The ALJ accorded the least weight to Dr. Whalen’s reports. The ALJ assigned
“limited weight” to the doctor’s September 2016 opinion, which identified no more than
mild mental and social limitations. He assigned “little weight” to Dr. Whalen’s
November 2016 opinion, which (1) factored in Pytlewski’s back and neck
impairments—ailments beyond the doctor’s expertise; (2) was “entirely incompatible”
with his prior opinion and gave no explanation for this incompatibility, including the
doctor’s prior concerns of malingering; (3) relied on Pytlewski’s unsupported statement
that he had lost thirty jobs in recent years; (4) conflicted with his own contemporaneous
treatment notes that reflected good grooming, cooperative behavior, euthymic
(tranquil) mood, normal speech, as well as good cognition, memory, judgment and
reality testing; and (5) was “extreme” and “not in keeping” with other evidence that
Pytlewski could tend to basic daily activities without experiencing “episodes of
decompensation as shown by hospitalizations.”

        After the Appeals Council denied review, the district court upheld the denial of
benefits. Of relevance here, the court concluded that the ALJ’s reasons for assigning
little weight to Dr. Whalen’s second opinion were logical and supported by substantial
No. 18-1629                                                                         Page 5

evidence. The court rejected Pytlewski’s argument that Dr. Whalen’s second opinion
sought to account for new evidence of physical difficulties, stating that Dr. Whalen, a
psychiatrist, “appeared merely to have credited Pytlewski’s subjective reports of [back]
pain,” which was outside his area of specialty.

                                            II
       On appeal, Pytlewski first generally contends that the ALJ erred by improperly
giving more weight to the state-agency psychologists’ opinions (Dr. Donahoo’s and Dr.
Phillips’s) than to a treating physician’s opinion (Dr. Whalen’s).

       Under the treating-physician rule, ALJs may assign greater weight to the
opinions of treating physicians, who are more familiar with a claimant’s conditions than
non-treating physicians. Gudgel v. Barnhart, 345 F.3d 467, 470 (7th Cir. 2003); 20 C.F.R.
§ 404.1527(d)(2). “An ALJ who does not credit [a treating source’s] opinion must offer
good reasons for doing so and must address the appropriate weight to give the
opinion.” Stage v. Colvin, 812 F.3d 1121, 1126 (7th Cir. 2016); see also 20 C.F.R.
§ 404.1527(c)(2). We review an ALJ’s decision to give more weight to state-agency
doctors’ opinions than a treating physician’s for substantial evidence. 42 U.S.C. § 405(g);
Ketelboeter v. Astrue, 550 F.3d 620, 625 (7th Cir. 2008).

       Substantial evidence supports the ALJ’s decision here to give more weight to the
state-agency psychologists’ opinions than to Dr. Whalen’s. The ALJ appropriately
discounted Dr. Whalen’s second opinion because he found that the “extreme”
assessment of Pytlewski’s “total occupational and social impairment” was “entirely
incompatible” with Dr. Whalen’s opinion two months earlier. A reasonable person
would accept the ALJ’s conclusion, particularly given that Dr. Whalen’s second opinion
did not explain the marked change or account for his earlier concerns about Pytlewski’s
malingering.

      Pytlewski next argues that the narrative findings from the state-agency
psychologists did not include all the limitations that they marked in the checklists
accompanying their reports. For example, the two state-agency psychologists wrote that
Pytlewski could maintain concentration and persistence to complete workweeks
performing simple repetitive tasks—even though both found him moderately limited in
maintaining attention and concentration for extended periods.

       This argument fails because the state physicians’ checklists in fact are consistent
with their narratives. Consider: in the checklist, Dr. Donahoo found that Pytlewski was
No. 18-1629                                                                          Page 6

“not significantly limited” in his ability to “carry out very short and simple
instructions,” “sustain an ordinary routine without special supervision,” and “make
simple work-related decisions.” These findings are consistent with Dr. Donahoo’s
narrative that Pytlewski is “capable of maintaining concentration and persistence to
complete workdays and workweeks in performance of simple repetitive tasks.” Nor are
Dr. Phillips’s narrative sections inconsistent with his checklist observations. For
example, Dr. Phillips’s narrative that Pytlewski could “maintain attention for two hours
at a time and persist at simple tasks over eight- and forty-hour periods with normal
supervision,” is consistent with his checklist findings that Pytlewski was “not
significantly limited” in his ability “to ask simple questions or request assistance” or “to
maintain socially appropriate behavior,” and only “moderately limited” in his ability
“to interact appropriately with the general public,” “to accept instructions and respond
appropriately to criticism from supervisors,” and “to get along with coworkers or peers
without distracting them or exhibiting behavioral extremes.”

       Pytlewski next contends that the ALJ formulated the RFC and hypothetical
question with restrictions that did not adequately account for his moderate limitations
in concentration, persistence, and pace. The hypothetical that the ALJ posed to the VE
contained the following mental restrictions:

             Limitation to simple, routine and repetitive tasks;
             No fast-paced work;
             Only simple, work-related decisions;
             Occasional workplace changes; and
             Occasional interaction with the public, coworkers or supervisors

Pytlewski argues that restricting him to occasional interaction with the public,
coworkers, or supervisors does not adequately account for his intermittent explosive
disorder—and so failed to properly orient the VE.

        We see no error in the ALJ’s assessment. The ALJ tied the RFC to the evidence in
the record—he tailored Pytlewski’s workplace setting to accommodate for Pytlewski’s
anxiety, depression, and anger issues by limiting his interaction with people and
restricting him from making high-stakes decisions. See Jozefyk v. Berryhill, 923 F.3d 492,
497–98 (7th Cir. 2019). Although we often reject the idea that a hypothetical confining
the claimant to “simple, routine tasks and limited interactions with others adequately
captures temperamental deficiencies and limitations in concentration, persistence, and
pace,” Moreno v. Berryhill, 882 F.3d 722, 730 (7th Cir. 2018), such a hypothetical may be
adequate when it restricts a claimant with “stress- or panic-related” limitations, as is the
No. 18-1629                                                                            Page 7

case here, given Pytlewski’s recurring anxiety, to low-stress work. O’Connor-Spinner v.
Astrue, 627 F.3d 614, 619 (7th Cir. 2010) (collecting cases). Pytlewski cites no evidence
that his moderate limitations in concentration, persistence, and pace prevent him from
completing “simple, routine and repetitive tasks” while being restrained to occasional
interaction with others. See Jozefyk, 923 F.3d at 498. Under the substantial-evidence
standard, a reasonable person would accept the ALJ’s conclusion that these mental
restrictions were consistent with Dr. Whalen’s monthly treatment notes reflecting “good
cognition, memory, insight/judgment,” and, most importantly, given Pytlewski’s
concern regarding his intermittent explosive disorder, “cooperative behavior.”

       One last note. Although ultimately harmless, the ALJ engaged in circular
reasoning when he evaluated the weight of medical opinions based on their consistency
with the RFC assessment. The ALJ noted, for instance, that Dr. Donahoo’s and Dr.
Phillips’s opinions were “in line” with the RFC’s limitations, that Dr. Benish’s
assessment “generally does allow” for the assigned RFC, and that Dr. Whalen’s opinion
“generally allows for the work articulated” in the assigned RFC. These statements put
the cart before the horse: "the determination of [RFC] must be based on the evidence”;
medical opinions should not be forced into a “foregone conclusion.” Filus v. Astrue,
694 F.3d 863, 868 (7th Cir. 2012); see also Bjornson v. Astrue, 671 F.3d 640, 644–46 (7th Cir.
2012). The RFC is constructed from medical assessments; justifying the weight of those
same medical assessments by their consistency with the RFC is circular. See 20 C.F.R.
§§ 404.1527(b), 404.1545(a)(3). This error, however, was harmless, given the ALJ’s
careful review of the record and tying of the RFC to the record evidence.

                                                                                 AFFIRMED